Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	Claims 33-52 are pending. 
	Applicant’s election without traverse of Group III, claims 39-43 and 52 in the reply filed on February 17, 2021 is acknowledged. 
Claims 33-38 and 44-51 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
	Claims 39-43 and 52 are under examination before the office, being drawn to a method of treating cancer, wherein the active ingredient is an antibody.

Claim Objections
Claims 39-43 and 52 objected to because of the following informalities: the claims depend upon withdrawn claims. Appropriate correction of dependency is required.
For the purposes of examination, the claims under examination are being interpreted as if they encompass the limitations of the withdrawn claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 43 is rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. This is a biological deposit rejection. 
It is apparent that the hybridoma recited in the claim is required to practice the claimed invention. As required elements, it must be known and readily available to the public or obtainable by a repeatable method set forth in the specification. If it is not so obtainable or available, the enablement requirements of 35 USC 112, first paragraph, may be satisfied by a deposit of the cell line / hybridoma which produces the antibody. See 37 CFR 1.801-1.809. 
In addition to the conditions under the Budapest Treaty, applicant is required to satisfy that all restrictions imposed by the depositor on the availability to the public of the deposited material will be irrevocably removed upon the granting of a patent in U.S. patent applications. 
Although applicant has deposited the hybridoma cell line which produced monoclonal antibody NP-01, there appears no assurances indicated above. Applicant's provision of these assurances would obviate this objection/rejection. 


There is insufficient written description of the genus encompassed by the recitation of “molecular target therapeutic drug”. It is noted that Applicant elected the antibody as the molecular targeting therapeutic drug, however the claims do not limit the drug to the antibody. Therefore, the following rejection is set forth.
	The specification discloses examples of suitable molecular target therapeutic drugs, such as antibodies having specific binding affinity for NPTXR, or antisense NPTXR molecules, which can decrease the expression of a nucleic acid encoding NPTXR, decrease levels of the NPTXR protein, or inhibit NPTXR activity (see para. 0015-0022). However, given the absence of a precise definition for “molecular target therapeutic drug”, the possible NPTXR modulators are not limited to the above disclosed examples. 
The specification also disclosed methods of identifying modulators of NPTXR using, for example, in vitro cell lines to identify suitable NPTXR modulators that would bind to and inhibit NPTXR activity (see Figure 14). However, beyond the disclosed examples of NPTXR modulators, the specification does not describe an actual reduction to practice or a partial structures, or physical properties, or chemical properties of any other compounds that would modulate NPTXR (i.e., decrease the expression of a nucleic acid encoding NPTXR, decrease levels of the NPTXR protein, or inhibit NPTXR activity). For example, there is no information 
The level of the skill and knowledge in the art is that there are no known correlation between any structural component and the ability to selectively bind or inhibit a NPTXR protein for the genus of modulator encompassed by the claim. Thus, the disclosure does not allow one of skill in the art to visualize or recognize the structure of any compound required to practice the claimed invention. Accordingly, one of skill in the art would conclude that Applicant would not have been in possession of the claimed genus of “NPTXR modulator” because the genus of NPTXR modulator possessing the desired function and activity are not adequately described in the instant disclosure as-filed. 

With respect to the genus of antibodies that being epitopes of SEQ ID NO: 10 or 11, the following is noted:	
"[T]he purpose of the written description requirement is to 'ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification.'" Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)). To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991). See also MPEP 2163.04. 
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus. Regents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997). The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members. The Federal Circuit has cautioned that, for claims reciting a genus of antibodies with particular functional properties (e.g., high affinity, neutralization activity, competing with a reference antibody for binding), "[c]laiming antibodies with specific properties, e.g., an antibody that binds to human TNF-α with A2 specificity, can result in a claim that does not meet written description even if the human TNF-α protein is disclosed because antibodies with those properties have not been adequately described." Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875, 1877-78 (Fed. Cir. 2011). 
"[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can 'visualize or recognize' the members of the genus." Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69). A "representative number of species" means that those species that are adequately described are representative of the entire genus. AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) ("The '128 and '485 patents, however, only describe species of structurally similar antibodies that were derived from Joe-9. Although the number of the described species appears high quantitatively, the described species are all of the similar type and do not qualitatively 
The "structural features common to the members of the genus" needed for one of skill in the art to 'visualize or recognize' the members of the genus takes into account the state of the art at the time of the invention. For antibodies, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural "stepping stone" to the corresponding chimeric antibody, but not to human antibodies. Centocor, 97 USPQ2d at 1875 ("[T]he application only provides amino acid sequence information (a molecular description of the antibody) for a single mouse variable region, i.e., the variable region that the mouse A2 antibody and the chimeric antibody have in common. However, the mouse variable region sequence does not serve as a stepping stone to identifying a human variable region within the scope of the claims."). A chimeric antibody shares the full heavy and light chain variable regions with the corresponding mouse antibody; that is, the structure shared between a mouse and chimeric antibody would generally be expected to conserve the antigen binding activity.
Lastly, even if a selection procedure is disclosed that was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision. Ariad, 94 USPQ2d at 1167; Centocor at 1876 ("The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.") 
In Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010), it is noted that to show invention, a patentee must convey in its disclosure that is "had possession of the claimed subject Amgen at page 1358).
Also, it is not enough for the specification to show how to make and use the invention, i.e., to enable it (see Amgen at page 1361).
An adequate written description must contain enough information about the actual makeup of the claimed products – "a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials", which may be present in "functional terminology when the art has established a correlation between structure and function" (Amgen page 1361).
On 22 February 2018, the USPTO provided a Memorandum clarifying the Written Description Guide lines for claims drawn to antibodies, which can be found at www.uspto.gov/sltes/default/files/docurrienfcs/amgenJ22feb2018.pdf. That Memorandum indicates that, in compliance with recent legal decisions, the disclosure of a fully characterized antigen no longer is sufficient written description of an antibody to that antigen.
In the instant case, the specification discloses a specific antibody against neuronal pentraxin receptor (NPTXR). However, the claims broadly encompass any molecular target therapeutic drug containing a substance that neutralizes or inhibits expression of NPTXR. The present claims attempt to claim every molecule with said respective function, wherein the instant specification does not describe representative examples to support the full scope of the claims because the instant specification failed to disclose any exemplary antibody. In contrast to 
A "representative number of species" means that those species that are adequately described are representative of the entire genus. AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).
Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The "structural features common to the members of the genus" needed for one of skill in the art to 'visualize or recognize' the members of the genus takes into account the state of the art at the time of the invention. For example, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural "stepping stone" to the corresponding chimeric antibody, but not to human antibodies. Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875 (Fed. Cir. 2011). 
Here, the claims are directed to a genus of molecules defined by their desired binding to an antigen and function of such binding. 
It is well-known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope 
Given the well-known high level of polymorphism of immunoglobulins / antibodies, the skilled artisan would not have been in possession of the vast repertoire of antibodies, much less all conceivable molecules, encompassed by the claimed invention; one of skill in the art would conclude that applicant was not in possession of the structural attributes of a representative .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 39-42 and 52 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US20110152345A1 (Nakamura et al., cited in IDS).
Nakamura teaches the use of an antibody against neuronal pentraxin receptor (NPTXR) for the treatment of cancer, specifically lung cancer (para. 0021, 0140). 
Nakamura further teaches that the antibody may be used as part of a kit, the kit including a reagent for detecting the expression of NPTXR (para. 0382-0387). 
While Nakamura does not explicitly teach the claimed epitopes of NPTXR, Nakamura teaches the use of polyclonal antibodies, which may bind multiple epitopes of their target.  Therefore, the prior art polyclonal antibody would bind SEQ ID NO:10 or 11.  Nakamura therefore implicitly teaches the present claims.

s 39-42 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US20050037445A1 (Poulsen et al.). 
Poulsen teaches a method of treatment for a malignancy, comprising administering a pharmaceutically effective amount of a molecule (para. 0054), wherein the targeting complex targets NPTXR, which is expressed in most small cell lung cancer (para. 0174). Poulsen further teaches that the administered molecule is an antibody, which may be a polyclonal antibody (para. 0338-0339). For reasons described supra, Poulson therefore implicitly teaches the present claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure: Bartolini et al. "The Neuronal Pentraxin-2 Pathway Is an Unrecognized Target in Human Neuroblastoma, Which Also Offers Prognostic Value in Patients", Cancer research 75.20: 4265-71 (2015) (cited in IDS).

No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER JOHANSEN whose telephone number is (571)272-0280. The examiner can normally be reached on Monday-Friday, 8:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER JOHANSEN/Examiner, Art Unit 1644           

/SHARON X WEN/Primary Examiner, Art Unit 1644